OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, reversed, with costs, and petition against Murdija V. dismissed in its entirety. As the presentment agency correctly concedes, Family Court’s finding that Murdija V neglected her son, Sanel V, is not supported by legally sufficient evidence.
Concur: Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith.